        Case 1:13-cr-00357-WHP Document 126
                                        127 Filed 09/04/20
                                                  09/08/20 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 4, 2020

BY ECF                                                                       Application granted. Conference
The Honorable William H. Pauley III                                          adjourned to November 9, 2020 at 2:30
United States District Judge                                                 p.m.
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Reinaldo Reyes, 13 Cr. 357 (WHP)

Dear Judge Pauley:                                                                   September 8, 2020

         The Government submits this letter jointly on behalf of the parties to request an
adjournment of the VOSR conference currently scheduled for September 10, 2020, in light of the
ongoing COVID-19 public health crisis and because Probation has represented that the defendant
is fully complying with the conditions of supervision. The parties request a sixty day adjournment
to November 9, 2020.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York



                                         by:      /s/
                                               Mitzi S. Steiner
                                               Assistant United States Attorney
                                               (212) 637-2284


cc: Michael Gilbert and Shriram Harid
    Counsel to Reinaldo Reyes
